DETAILED ACTION
This FINAL action is responsive to the amendment filed 5/17/2022.

In the amendment Claims 1-10 are pending. Claims 1 and 6 are the independent claims.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Withdrawn Rejections
The 35 U.S.C. 102(a)(1) rejections of claims 1-20 with cited reference of Malhotra (U.S. Pub 2007/0100789) has been withdrawn in light of the amendment.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guay(NPL- 50 Google Sheets Add-Ons to Supercharge Your Spreadsheets, published July 13, 2016 via zapier, pgs. 1-32 (pdf)).
Regarding Independent claims 1 and 6, Guay discloses A system, comprising: 
An add-on object configured to be installed on a user’s computing system, the computing system comprising at least one processor and a display, the at least one processor configured to run a spreadsheet application, the add-on object configured to be integrated with the spreadsheet application, the add-on object configured to communicate over a network with at least one eCommerce platform on which consumers are able to purchase multiple different types of products from at least one seller, the add-on object configured to enable the user to using the spreadsheet application, adjust one or more setting of an advertising campaign within the at least one eCommerce platform (see pg. 2, discloses add-on objects to be integrated with Google Sheets spreadsheet application. The add-on object communicates over the network via the Sheets Add-ons store being the eCommerce platform. The store enables consumers to purchase different products from sellers. Google Sheets further enabling the user to adjust a setting of the advertising campaign by allowing the user to sort the add-ons by categories). 

Regarding Dependent claims 2 and 7, Guay discloses a server intermediate and in signal communication with the add-on object and at least one eCommerce platform (see pgs. 1-2, discloses add-on object communicate over the network via the Sheets Add-ons store being the eCommerce platform). Regarding Dependent claim 3, with dependency of claim 2, Guay discloses wherein the server is configured to provide the add-on object to the user's computing system to enable integration of the add-on object with the spreadsheet application (see pg. 2, discloses add-on objects to be integrated with Google Sheets spreadsheet application).Regarding Dependent claims 4 and 9, Guay discloses wherein the add-on object is configured to enable data in the spreadsheet to be synchronized with the at least one eCommerce platform at the same time that the user is editing the data (see pg. 2, discloses add-on objects to be integrated with Google Sheets spreadsheet application. The add-on object communicates over the network via the Sheets Add-ons store being the eCommerce platform).Regarding Dependent claims 5 and 10, Guay discloses wherein the add-on object is configured to enable the user to alter parameters of an advertising campaign presented on the at least one eCommerce platform (see pg. 2, discloses add-on objects to be integrated with Google Sheets spreadsheet application. The add-on object communicates over the network via the Sheets Add-ons store being the eCommerce platform).Regarding Dependent claim 8, with dependency of claim 7, Guay discloses wherein the one or more processing devices are configured to communicate with the at least one eCommerce platform via marketplace ad application program interfaces provided by respective ones of the at least one eCommerce Platform (see pg. 2, discloses add-on objects to be integrated with Google Sheets spreadsheet application. The add-on object communicates over the network via the Sheets Add-ons store being the eCommerce platform).It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]] 


Response to Arguments
6.	Applicant’s arguments filed 5/17/2022 have been fully considered but are moot in view of the new grounds of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
8/12/2022